Citation Nr: 1630790	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-32 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disorder (GERD) to include as secondary to service-connected dumping syndrome, status post-duodenal ulcer treated by vagotomy and gastrectomy.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran retired from the United States Air Force with over 20 years of service and has verified active duty service from January 1964 to August 1975, and from February 1984 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he developed GERD during active duty service, resulting in his current gastrointestinal symptoms.  In October 2012 the Veteran underwent VA examination in connection with the current claim, and the VA examiner opined that the Veteran's GERD was less likely than not related to his service-connected dumping syndrome, status post-duodenal ulcer treated by vagotomy and gastrectomy.  In making this determination the VA examiner noted that the Veteran had a normal recovery after his vagotomy and gastrectomy surgery in 1973 without complications.  The VA examiner noted that the Veteran's August 2012 upper gastrointestinal study showed a sliding hiatal hernia which may have caused his symptoms of GERD, but that a hiatal hernia is not typically associated with the vagotomy and gastrectomy procedure. 

The Board notes that in October 1985, two months after separation from service, the Veteran underwent VA examination, and at the time he asserted that he had not had any recurrent ulcers or dysphagia, odynophagia, heartburn, regurgitation, nausea, or abdominal bloating, but he reported having occasional epigastric burning.  During the VA examination the Veteran had an upper gastrointestinal study that showed a patulous or dilated hiatal orifice, and the VA examiner commented that "the mechanical factor however does appear that it might in the future render some difficulty with drainage".  From this statement it is unclear whether these findings would be related to a hernia or other gastrointestinal deficit related to GERD.  This is particularly relevant given that the VA examination was two months after separation from service.  The Veteran was ultimately diagnosed with "ulcer with 60 percent gastrectomy, vagotomy, and Billroth II-no residuals".  The Board finds that remand is necessary for a VA examiner to consider the October 1985 VA examination findings and upper gastrointestinal study indicating the presence of a patulous or dilated hiatal orifice, and determine what, if any, effect these finding may have on the Veteran's claim of service connection for GERD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Board notes that the Veteran receives treatment through VA, therefore the Board finds the AOJ should obtain all VA treatment records dated from October 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  After all development has been completed, forward the Veteran's file to a VA examiner for a medical opinion on whether the Veteran's GERD is related to service or is secondary to service-connected dumping syndrome, status post-duodenal ulcer treated by vagotomy and gastrectomy.  An examination should be provided only if the examiner determines such is necessary before offering an opinion.

After a review of the evidence, to include the Veteran's service treatment records, private treatment records, and VA treatment records and examination reports, with specific consideration of the October 1985 VA examination and upper gastrointestinal study, the VA examiner should provide an opinion as to the following: 

(a) whether it is at least as likely as not (50 percent probability or greater) that any current GERD began in service, was caused by service, or is otherwise related to service; 
(b) whether it is at least as likely as not that any current GERD is caused by the Veteran's service-connected dumping syndrome, status post-duodenal ulcer treated by vagotomy and gastrectomy, and; 
(c) whether it is at least as likely as not that any current GERD was aggravated by (permanently worsened beyond the natural progress of the disorder) the Veteran's service-connected dumping syndrome, status post-duodenal ulcer treated by vagotomy and gastrectomy.

In making this determination, the VA examiner should consider the presence of the patulous or dilated hiatal orifice two months after separation from service and whether this relates to a hernia or GERD given the October 1985 VA examiner's statement that the findings could "render difficulty with drainage".  The VA examiner should also comment on the progression of any GERD or hernia disability and whether it may have begun in service given the proximity of the study to the Veteran's separation from service in August 1985.  

A complete rationale for the conclusions reached should be provided.  

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for GERD to include as secondary to service-connected dumping syndrome, status post-duodenal ulcer treated by vagotomy and gastrectomy.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



